Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/754,732, filed on 04/06/2010.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/07/2021 and 12/07/2021 have been considered.

        Allowable Subject Matter
4.	Claims 10-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	None of the prior art of record teaches or suggests an image forming apparatus having, when the second coupling is rotated by the driving force transmitted from the first coupling coupled with the second coupling, a length at which lines provided by projecting the inner peripheral portion of the recessed configuration and the outer peripheral portion of the projecting configuration in a sectional plane that includes the rotational axis onto the rotational axis is not more than a length of a line provided by projecting the inclined surface in the sectional plane that includes the rotational axis onto the rotational axis.
          Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-   Koishi et al. [7,890,012] disclose an image forming apparatus.

  					Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        03/12/22